COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Felton and McClanahan
Argued at Salem, Virginia


JEFFREY S. COMPTON
                                                             MEMORANDUM OPINION* BY
v.     Record No. 1094-05-3                                 JUDGE ROBERT J. HUMPHREYS
                                                                DECEMBER 20, 2005
VIRGINIA DEPARTMENT OF CORRECTIONS


                      FROM THE CIRCUIT COURT OF WISE COUNTY
                                 John C. Kilgore, Judge

               Timothy W. McAfee for appellant.

               Banci E. Tewolde (Joel C. Hoppe, Assistant Attorney General,
               on brief), for appellee.


       Appellant Jeffrey Compton (“Compton”) appeals from an order of the circuit court

reversing his termination for cause, re-instating his employment with appellee Virginia

Department of Corrections (“VDOC”), and ordering VDOC to reimburse Compton for lost

wages and benefits retroactive to August 26, 2004. Compton’s sole contention on appeal is that

the circuit court incorrectly ordered lost wages dating to August 26, 2004—the date of the

hearing officer’s decision upholding Compton’s termination—rather than May 4, 2004, the date

Compton received notice of his termination.

       On appeal, VDOC concedes “that the Circuit Court erroneously determined the date of

Compton’s back pay,” and agrees that, if this Court upholds the decision of the circuit court, “the

date of his back pay would be the date of his termination, May 4, 2004.” However, for the


       *
          Pursuant to Code § 17.1-413, this opinion is not designated for publication. Moreover,
as this opinion has no precedential value, we recite only those facts necessary to our holding.
reasons set forth in Virginia Department of Corrections v. Compton, ___ Va. App. ___, ___

S.E.2d ___ (2005) (this day decided), we reverse the circuit court’s order of re-instatement.

Because the circuit court’s order has been reversed, this appeal is rendered moot. Accordingly,

we dismiss the appeal.

                                                                                        Dismissed.




                                               -2-